IN THE SUPREME COURT OF THE STATE OF DELAWARE

 IN THE MATTER OF THE                     §   No. 441, 2020
 PETITION OF QUENTIN JONES                §
 FOR A WRIT OF MANDAMUS                   §


                          Submitted: January 14, 2021
                          Decided:   March 2, 2021

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES,
Justices.

                                        ORDER

      After consideration of the petition for a writ of mandamus and the State’s

answer, it appears to the Court that:

      (1)    The petitioner, Quentin Jones, seeks to invoke the original jurisdiction

of this Court, under Supreme Court Rule 43, to issue a writ of mandamus requiring

the Superior Court to take action on certain motions that Jones filed in that court.

The State of Delaware has filed an answer and motion to dismiss the petition. After

careful review, we conclude that the petition is without merit and must be dismissed.

      (2)    In 2016, a jury found Jones guilty of first-degree unlawful sexual

contact and two counts of first-degree rape. The Superior Court sentenced Jones as

a habitual offender to a life sentence for each of the counts of first-degree rape and

to a suspended eight-year sentence for first-degree unlawful sexual contact. At the
conclusion of postconviction proceedings, the Superior Court vacated Jones’s

convictions and ordered a new trial.1

       (3)      On July 14, 2020, Jones pleaded no contest to two counts of the lesser-

included offense of fourth-degree rape.2 Approximately two weeks later, Jones

moved to withdraw his no-contest pleas. The Superior Court denied the motion and

ordered sentencing to occur in due course.3 On November 16, 2020, Jones filed a

second motion to withdraw his plea. On November 25, 2020, his counsel moved to

withdraw. On November 30, 2020, Jones moved for appointment of new counsel;

on December 14, 2020, he filed a motion to disqualify counsel and moved to compel

the State and his counsel to answer his second motion to withdraw his plea. Two

days later, he filed yet another motion to withdraw his plea.

       (4)      On January 15, 2021, the Superior Court held a conference to address

the pending motions. Following that hearing, the court appointed new counsel for

Jones and ordered that Jones would have until March 25, 2021, to file any additional

applications.

       (5)      On December 29, 2020, Jones filed a petition for a writ of mandamus.

In the petition, Jones seeks a writ of mandamus requiring the Superior Court to




1
  State v. Jones, 2019 WL 6726837 (Del. Super. Ct. Dec. 11, 2019).
2
  State v. Jones, 2020 WL 5530332 (Del. Super. Ct. Sept. 11, 2020).
3
  Id.
                                               2
“acknowledge receipt of his motion,” issue a briefing schedule, and issue a final

order either granting or denying his motion to withdraw his plea.

         (6)     A writ of mandamus will issue only if the petitioner can show: (i) a

clear right to the performance of a duty; (ii) that no other adequate remedy is

available; and (iii) that the Superior Court has arbitrarily failed or refused to perform

its duty.4 “[I]n the absence of a clear showing of an arbitrary refusal or failure to

act, this Court will not issue a writ of mandamus to compel a trial court to perform

a particular judicial function, to decide a matter in a particular way, or to dictate the

control of its docket.”5

         (7)     There is no basis for the issuance of a writ of mandamus in this case.

The Superior Court held a conference concerning Jones’s motions on January 15,

2021, after which it appointed new counsel for Jones and set a deadline for any

additional filings on Jones’s behalf. The Superior Court therefore has not unduly

delayed or arbitrarily refused to act. To the extent that Jones’s petition is not now

moot, it appears that it seeks to dictate control of the Superior Court’s docket. The

petition for a writ of mandamus must therefore be dismissed.




4
    In re Bordley, 545 A.2d 619, 620 (Del. 1988).
5
    Id.
                                                    3
     NOW, THEREFORE, IT IS ORDERED that the State’s motion to dismiss is

GRANTED. The petition for the issuance of a writ of mandamus is DISMISSED.



                                  BY THE COURT:
                                  /s/ Tamika R. Montgomery-Reeves
                                              Justice




                                     4